Exhibit 10.1

 

FINAL AGREEMENT AND GENERAL RELEASE

 

This Final Agreement and General Release (the “Final Agreement”) is made by and
between Peter Chakoutis (“Chakoutis”) and DUSA Pharmaceuticals, Inc. (“DUSA”).

 

WHEREAS, Chakoutis has remained employed by DUSA from the period of time from
January 1, 2005 through March 31, 2005, and has faithfully executed his duties
as assigned to him by DUSA during this time period;

 

WHEREAS, DUSA and Chakoutis wish to confirm the exclusive terms of Chakoutis’
resignation and final separation from employment with DUSA, and to settle,
release and discharge with prejudice, any and all claims or issues arising out
of Chakoutis’ employment with DUSA and his final separation from that
employment.

 

NOW THEREFORE, in consideration of the mutual commitments set forth in this
Final Agreement, and intending to be legally and forever bound, DUSA and
Chakoutis agree as follows:

 

1.             Separation from Employment.

 

1.1           Chakoutis’ employment with DUSA, for all purposes, is ended
effective March 31, 2005.  As of the close of business on March 31, 2005,
Chakoutis will cease to be an employee and officer of DUSA or any Released Party
and Chakoutis hereby resigns from his officer position and his employment with
DUSA as of March 31, 2005.

 

1.2           Accordingly, after March 31, 2005, Chakoutis will not accrue or be
entitled to any form of compensation, wages, commissions, bonuses, severance,
vacation, sick time or other paid time off, expense accounts, health, accident,
welfare, disability or life insurance, or participation in any employee benefit
plans including but not limited to pension, retirement, deferred compensation,
salary continuation, stock option, stock ownership, stock appreciation,
incentive or other form of employee fringe or other benefit plan, policy or
practice.

 

1.3           Except as otherwise specifically provided in this Final Agreement,
any duties or obligations of DUSA pursuant to Chakoutis’ employment or his
separation from that employment, whether by written agreement or otherwise, are
and were completely extinguished as of March 31, 2005. Additionally, nothing in
this Final Agreement may be relied upon as in any way modifying, altering or
changing the terms of any applicable health, life, medical dental or other
employee benefit or long term incentive plans.  Moreover, nothing in this Final
Agreement is intended to reduce, in any manner, Chakoutis’ rights with regard to
insurance conversion under any applicable federal, state or local law or
regulation.

 

--------------------------------------------------------------------------------


 

1.4           Notwithstanding anything contained in this Final Agreement, the
non-compete, confidentiality and indemnification obligations more fully set
forth in Paragraphs 9 and 12 of Chakoutis’ Employment Agreement dated January 1,
2004 remain in full force and effect pursuant to their terms.

 

2.             Payments and Other Benefits to Be Provided by DUSA in
Consideration of this Final Agreement.

 

2.1           In exchange for and in consideration of Chakoutis’ promises and
covenants as set forth in this Final Agreement, and contingent upon DUSA’s
receipt of an unrevoked original thereof, fully-executed by Chakoutis, DUSA
agrees to provide Chakoutis, on behalf of all Released Parties, with a
Supplemental Severance Payment and other benefits, as further defined herein,
which Chakoutis agrees constitute good and adequate consideration in exchange
for his promises contained herein.

 

2.2           In exchange for and in consideration of Chakoutis’ promises,
covenants and general release set forth in this Final Agreement, subject to the
terms stated herein and within fourteen (14) calendar days following the
Effective Date (as defined herein) of this Final Agreement, DUSA agrees to
provide Chakoutis with a gross payment in the amount of $33,750, less all
applicable federal, state and local taxes and other required or elected
withholdings, representing an amount equal to three (3) months of pay at the
annualized salary rate of One Hundred Thirty-Five Thousand and 00/100 ($135,000)
per year (the “Supplemental Severance Payment”).

 

2.3           In further consideration of Chakoutis’ promises, covenants and
general release set forth in this Final Agreement, DUSA will also make a payment
to Chakoutis for all vacation time accrued but unused as of March 31, 2005, in
accordance with DUSA’s policies and practices (the “Supplemental Vacation
Payment”). The hourly rate on this unused vacation time will be $64.90 per hour
based on the annual salary rate of One Hundred Thirty-Five Thousand and 00/100
($135,000).

 

2.4           Chakoutis acknowledges that the payments and benefits afforded to
him through this Final Agreement, including the Supplemental Severance Payment,
are greater than any payments, benefits or other consideration to which he may
presently be entitled, including: (1) pursuant to any express or implied
agreement, contract or understanding with DUSA; or (2) under any prior or
current DUSA policies, practices or employee benefit plans, including but not
limited to compensation, vacation, bonus, severance, or other fringe benefit
plans. In addition, DUSA acknowledges that the transition period and offer to
remain employed during the Extended Employment Period is significant and exceeds
what would normally be provided as notice.

 

--------------------------------------------------------------------------------


 

3.             Release and Covenant Not to Sue.

 

3.1           Upon execution of this Final Agreement and its Effective Date, and
in consideration of the payments and other benefits described herein, Chakoutis,
on behalf of himself, his spouse, his heirs, executors, administrators, assigns,
agents and representatives, hereby unconditionally releases and completely and
forever discharges DUSA, as well as the present and former officers, directors,
employees, attorneys, and agents of each of these entities, individually and in
their official capacities, and any of their employee 401(k) or other employee
benefit plans as well as the administrators, fiduciaries, parties-in-interest,
employees, agents, attorneys and trustees of any such plans (collectively
referenced throughout this Final Agreement as the “Released Parties”), from any
and all of the following claims, prayers for relief  or alleged damages that
arose or existed before the date Chakoutis executes this Final Agreement for: 
(1) any and all claims, issues, prayers for relief and any other causes of
action including, but not limited to, all claims relating to common law tort,
harassment, retaliation, promissory or equitable estoppel, negligence, wrongful
or constructive discharge, defamation, tortious interference with economic
advantage, negligent or intentional infliction of emotional distress, invasion
of privacy, breach of any express or implied agreement, contract, policy or
other understanding, breach of any covenant of good faith and fair dealing,
breach of public policy, loss of consortium, fraud, battery, assault, medical,
physical, emotional and psychological injuries or damages, including all claims
for attorneys’ fees and costs; and (2) any and all claims, issues, prayers for
relief and any other causes of action arising under any federal, state and/or
local employment laws, regulations or ordinances, including, but not limited to,
claims under the Employee Retirement Income Security Act, 29 U.S.C. 1001, et
seq. (“ERISA”), Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000 (e), et seq. (“Title VII”); the Civil Rights Act of 1991, 42 U.S.C. §§
1981, 1983, 1985, 1986 and 1988; the Age Discrimination in Employment Act, 29
U.S.C. § 621, et seq. (“ADEA”); the Vietnam Era Veterans Readjustment Assistance
Act of 1974, 38 U.S.C. § 2012, et seq. (“VERRAA”); the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”); the Occupational Safety
and Health Act, 29 U.S. § 651, et seq. (“OSHA”); the Older Workers Benefit
Protection Act, 29 U.S.C. § 626(f), et seq. (“OWBPA”); the Consolidated Omnibus
Budget Reconciliation Act, 29 U.S.C. § 1161, et seq. (“COBRA”); the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101, et seq. (“WARN”);
the Federal Family and Medical Leave Act, 29 U.S.C. §2601, et seq. (“FMLA”); the
Equal Pay Act of 1963, et seq. (“EPA”); the Rehabilitation Act of 1973, 29
U.S.C. § 701, et seq.; the Fair Labor Standards Act, 29 U.S.C.§ 215(a)(3), et
seq. (“FLSA”); the Massachusetts Fair Employment Practices Act, Mass Gen. Laws
Ann. ch. 151B, § 1, et seq. (“FEPA”), the Massachusetts Whistleblower Statute,
Mass Gen. Laws Ann. ch. 149, § 185, et seq.; the Massachusetts Privacy Act,
Mass. Gen. Laws ch. 214, § 1B, et seq.; the Massachusetts Wage and Hour Laws,
Mass. Gen. Laws ch. 151, § 1, et seq.; the Massachusetts Civil Rights Act, Mass.
Gen. Laws ch. 12, § 11H, et seq.; the Massachusetts Right-to-Know Law, Mass.
Gen. Laws Ann. ch. 111F, et seq.; the United States and Massachusetts
Constitutions; and all claims under any other federal, state or local statute,
regulation, ordinance, law or judicial decision establishing or

 

--------------------------------------------------------------------------------


 

providing any other employment-related or civil right which Chakoutis may have
on or before the date he signs this Final Agreement, including those claims
which he knows about and those claims which he may not know about.  Chakoutis
understands that these laws give him important remedies that relate to claims he
has or may have arising out of or in connection with his employment by any
Released Party or the termination of that employment, and he freely and
voluntarily gives up those remedies and claims after being encouraged to and
having had the opportunity to consult with legal counsel.

 

3.2       Upon execution of this Final Agreement and its Effective Date,
Chakoutis, for full consideration as recited above and below, and on behalf of
himself, his spouse, his heirs, executors, administrators, assigns, agents and
representatives, hereby agrees not to file a lawsuit or claim against any
Released Party in any court of the United States, any state or local
governmental unit thereof, or with any arbitration panel concerning any claim,
demand, issue or cause of action covered by this Final Agreement. 
Notwithstanding any other language in this Final Agreement, the parties
understand that this Agreement does not prohibit Chakoutis from filing any claim
or action seeking to enforce the terms of this Final Agreement.  The parties
further understand that this Final Agreement shall not be construed as
prohibiting Chakoutis from filing an administrative charge of alleged employment
discrimination or participating or cooperating with any administrative agency in
the investigation of an administrative charge of alleged employment
discrimination under Title VII, the ADEA, the ADA, the EPA or FEPA.  Chakoutis,
however, waives his right to any individual monetary, injunctive relief, or
other recovery should any federal, state or local administrative agency pursue
any claims on his behalf arising out of or relating to his employment with
and/or separation from employment with DUSA or any of the Releases in this
Separation Agreement.  This means that by signing this Final Agreement,
Chakoutis will have waived any right he had to bring a lawsuit or obtain an
individual recovery if an administrative agency pursues a claim against DUSA
based on any actions taken by any of them up to the date of Chakoutis’ execution
of this Final Agreement, and that Chakoutis will have released and discharged
DUSA of any and all claims of any nature arising up to the date he has executed
this Final Agreement.

 

4.             Return of Confidential Information.

 

4.1           Chakoutis acknowledges and agrees that all confidential
information and other proprietary business information (collectively referenced
as “Confidential Information”) of DUSA and other documents and records, whether
printed, typed, handwritten, videotaped, transmitted or transcribed on data
files or on any other type of media, and whether or not labeled or identified as
confidential or proprietary, made or compiled by Chakoutis, or made available to
Chakoutis during the period of his employment with DUSA, is the sole property of
DUSA.  Chakoutis warrants and represents that, as of

 

--------------------------------------------------------------------------------


 

March 31, 2005, he has delivered all originals and copies of such Confidential
Information, regardless of format, to Marianne Mullin of DUSA, or her successor.

 

5.             Confidentiality of Terms.

 

5.1           As further material consideration for DUSA’s promises herein and
except as specifically provided in Paragraph 3 above, Chakoutis agrees not to
disclose to any person or entity the terms and conditions of this Final
Agreement, unless compelled to do so by an order issued by a court of competent
jurisdiction.  However, nothing in this Final Agreement shall prohibit Chakoutis
from disclosing or discussing the terms and conditions of this Final Agreement
with his: (a) current spouse; (b) attorneys; or (c) financial or tax advisors,
providing that such advisors regularly provide advice to the general public and
that said individuals are instructed not to further disclose the information.

 

6.             Cooperation.

 

6.1           Chakoutis further agrees to cooperate fully and in good faith in
assisting in defending any and all pending or future lawsuits against DUSA which
arose or may arise from activities which occurred during the course of his
employment.  If any such lawsuits arise subsequent to Separation Date, DUSA will
compensate Chakoutis at a rate of $100 per hour plus reasonable expenses, as
necessary.  If any such lawsuits occur during the Extended Employment Period,
compensation paid during this Extended Employment Periods will be deducted from
such lawsuit compensation.

 

7.             No Admission of Liability.

 

7.1           Chakoutis acknowledges and agrees that DUSA’s entry into this
Final Agreement is not to be construed as, and is not admission that, any
Released Party violated any duties or obligations owed to Chakoutis, or treated
Chakoutis improperly, unlawfully or unfairly in any manner whatsoever.  Neither
shall this Final Agreement be construed to be, or be admissible in any
proceedings as, evidence of any such admission by DUSA as to any alleged
violation of any federal, state or local law, common law, agreement, rule,
regulation or order.

 

8.             Other Provisions.

 

8.1           The parties agree and acknowledge that this Final Agreement
contains the full, final and complete agreements, understandings and
representations of the parties with regard to the subject matter stated herein,
and that no other terms or obligations exist between them which are not
expressly set forth herein.

 

--------------------------------------------------------------------------------


 

8.2           The parties agree that this Final Agreement is to be governed by,
construed and enforced, in all respects, in accordance with the laws of the
Commonwealth of Massachusetts, exclusive of any choice of law rules.  Any
dispute concerning this Final Agreement shall be brought in, and the parties
hereby consent to the personal jurisdiction of the courts of the Commonwealth of
Massachusetts (to the extent that subject matter jurisdiction exists only).

 

8.3           The parties also agree that the terms and provisions of this Final
Agreement are severable and that if any term or provision herein is found
unenforceable by a court of competent jurisdiction, the remaining terms shall
remain in full force and effect.  The parties further agree that the terms and
provisions of this Final Agreement shall not be construed against the drafter in
any respect.

 

8.4           Chakoutis further warrants that he has had the opportunity to
review and consider this Final Agreement for twenty-one (21) days, and that any
material or immaterial changes to this Final Agreement will not restart the
running of the twenty-one (21) day period.  Chakoutis also acknowledges and
agrees that, by this writing, he has been advised to seek the guidance and
advice of legal counsel in considering the terms and effect of this Final
Agreement, and that he has had been provided with the opportunity to do so prior
to executing this Final Agreement.  Chakoutis also acknowledges by signing this
Final Agreement that he has carefully read this Final Agreement, that he
understands completely its contents, that he has had an opportunity to have an
attorney explain those contents to him, and that he has executed this Final
Agreement of his own free will, act and deed.

 

8.5           To the extent Chakoutis signs the Final Agreement prior to the
expiration of the twenty-one (21) day period and delivers an executed original
to DUSA, he additionally acknowledges and warrants that he has voluntarily and
knowingly waived the twenty-one (21) day review period and that the decision to
accept such a shortened period of time is not induced by DUSA or any Released
Party through fraud, misrepresentation, a threat to withdraw or alter the offer
prior to the expiration of the twenty-one (21) day time period, or by providing
different terms to workers who sign releases prior to the expiration of such
time period.

 

8.6           Chakoutis understands and expressly agrees that, following his
execution of this Final Agreement and delivery of same to DUSA, he shall have a
period of seven (7) days during which time he may revoke the Final Agreement by
delivering written notification to DUSA, no later than the close of business on
the seventh (7th) calendar day after he signs this Final Agreement, and that
this Final Agreement shall not be effective or enforceable prior to the
expiration of that period.  This Final Agreement shall be forever binding and
enforceable once the seven (7) day period has expired. 

 

--------------------------------------------------------------------------------


 

For purposes of this Final Agreement, the term “Effective Date” referenced
throughout this Final Agreement, shall mean the eighth (8th) calendar day after
Chakoutis executes this Final Agreement and DUSA receives an effective,
unrevoked original copy.  If Chakoutis revokes this Final Agreement, the Final
Agreement will not be effective and enforceable and he will not receive the
benefits described in this Final Agreement.

 

8.7           All notices, requests, demands and other communications hereunder
to DUSA must be in writing and shall be deemed to have been given if delivered
by hand or sent via regular and certified mail, return receipt requested,
addressed as follows:

 

Marianne Mullin

DUSA Pharmaceuticals, Inc.

25 Upton Drive

Wilmington, Massachusetts 01887

 

IN WITNESS WHEREOF, intending to be forever legally bound hereby and for full
consideration, the parties have executed this Final Agreement, being seven (7)
pages in length, on the date(s) set forth below.

 

 

/s/ Peter Chakoutis

 

DUSA Pharmaceuticals, Inc.

Peter Chakoutis

 

 

 

Date 3/31/05

/s/ Robert F. Doman

 

 

By:  Robert F. Doman,

Witness:

President and Chief Operating Officer

 

 

/s/ Marianne Mullin

 

 

 

 

Date

3/31/05

 

Date 4/4/05

 

--------------------------------------------------------------------------------